Title: To Thomas Jefferson from Peter Wagener, 3 April 1781
From: Wagener, Peter
To: Jefferson, Thomas



May it please your Excellency
Fairfax 3d. April 1781

When the Enemy’s Vessels were cruising up and down Potow-mac the defenceless situation of the Town of Alexandria induced me, at the particular request of the Inhabitants of the said Town and County to apply to the Governor of Maryland for the loan of some arms and ammunition. His Excellency was pleased to lend us two barrels of Gun powder and two nine pounders, which we have got from Anapolis by Land at the expence of a few Individuals. We had before two twelve pounders at Alexandria belonging to this State. From the determined spirit of the People to defend the Town, I am satisfied that if these Cannon were put into proper order that we shou’d be able to prevent any of the small Vessels doing any Damage at Alexandria, and as it is proposed to have the Cannon fixed on travelling Carriages we shall be able to move them to some place of safety if a superior force shou’d come up. The wheels for the Carriages are made to the Iron work which will be completed this Week. As it is impossible to get men to work without money, and it falling very heavy on a few, by Subscription, I am advised to apply to your Excellency for a sum of money from the Treasury to enable us to carry this usefull work into Execution.  I have sent by the Bearer, Ralph Longdon, my Bond with Security for applying what money you may please to send by him to the use of the publick. I have appointed a Company of Artillery at Alexandria which will chiefly consist of men that are exempt from Militia duty. The Officers are Capt. Conway, Taylor, Harper and Robertson which I hope will meet with your approbation.
On the 19th. of March our Draught took place for furnishing our quota of men. Among others three Classes were drafted. The men came in the next day and they appeared to me to be Invalids and altogether unfit to do the duty of Soldiers. I did not receive the men and accordingly drafted the three Classes over again. The men whose lot in these fell on to go, were disatisfied at my proceedings as they stood the draft the Evening before. They employed Council and prevailed on a Court Martial which I had ordered to try some militia deserters to determine the matter. The Court were of Opinion that the second Draught was illegal. I have therefore submitted the matter to you and shall be much obliged to you for your Advice how to act, whether I must send on the Invalids that were first drafted, or whether I had a right to proceed to the second Draft, and send on those that were then drafted. Altho I was very particular in my Orders to the Captains when the Classes were first all[otted], not to return those that were Invalids or unfit to do the dutys of Soldiers, stil this mistake has happened.
On Monday morning last before Day a small Vessel came up to Alexandria and attempted to cut out of the Harbour a Baltimore Vessel lying there loaded with Tobacco. They boarded the Vessel and had confined the men but being discovered by another Vessel in the Harbour the Town was alarmed which prevented the Enemy from carrying off the Vessell they had boarded. They took a boat alongside and got into their own Vessel and proceeded down the River. A Schooner well armed and mand was sent after her and I am this moment informed they over took her at Boyds hole; took her and most of the men. Some made their escape by getting a shore. The Enemy on Saturday morning last burnt Mr. Stephen Stuarts House on West River Maryland also a twenty gun ship on the stocks, nearly finished.
I am yr. Excellency, most obedt. Hble Servt.,

Pet. Wagener

